I
         InTV\€.                                       Ccur4 o




                                                                        fll Colo 1 '0(J, 5oi 5u3< , i



S'-k4e
S           of
      pc^afi Jr


                                                                                                                                                                        n

                                                 0                      y, \ The. QjEf^rol

                              -4he.

■ '■■-it                         4c                                     i iu"< >.- ■ '■                             4c

                      r.U o                                               \ t-t *■ -; , i.
                                                                                                              J

r t \j 11




                                                                                      ■ .       '.                  .             - .       i             .        re           ■         ..   ■


              6. C
                                               , '_ ,           ■     ■... _      ,         ■■:.,...                                                     , ■            i           >ia        bt



                                            .u         -■                -       ■ r                          • ■                                    ■                  " '         ■ ■            !
  ^

            ; .      boa. f

                                       L    111) b i' ■■- ■-"*"              ' ■-■■' ■      ;             !             '""■' ■         '           ■'         ' j '

                        t     b<- k.       ■-'■■ ■-'    i           '■.-■■'                          ■■                           ' ■           ■

            c. ".'

                                                                                                . . 1 !                   -'\                        1 (>;         1        ■




                                                                                                :             - ,                   !                                                '- -       :



                                                                                                                                                    1 '-V          ■■
                                                            :       i'i,,         '
           Im The Fourth Caur+ of (Appeals




App&lla^                        +na\ Cour4 tOO.^C (3 100^31
Yi                              Oourl cT Appeal 01J MO, OM-14-001 Ofe
                                         of




           cP


     The    ,A^p



                               606




                                               , 00


                    Clerlii



      ccod 04ike jhdt,Jaj ^M A^>Oe///wJ o/k(,,(,/ ly ^




                              »ih-tr^>^' c(         ■}
                         % ^r
                f




                t
                    j-

                z

                           M
                           2




n
in

      c
          i?
li)

      o


          x

          ^ ^